Citation Nr: 9912183	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-30 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as asthma and bronchitis, including as due to an 
undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his father



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1991, including five months of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the RO.  

In December 1997, the veteran and his father testified at a 
videoconference hearing before the undersigned Acting Member 
of the Board.  38 C.F.R. § 20.700(e) (1998).  The Board 
remanded the case for additional development in May 1998.

Issues of service connection for memory loss, joint aches, 
fatigue and sweating as due to an undiagnosed illness are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  There is no competent, objective evidence to show that 
the veteran's asthma started in or was due to his period of 
service, including his service in the Southwest Asia theater 
of operations.


CONCLUSION OF LAW

Chronic respiratory disability, claimed as asthma and 
bronchitis, was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b), 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

The veteran's service enlistment examination revealed no 
findings or complaints of respiratory abnormalities.  It was 
noted that he had had pneumonia as an infant and occasional 
sore throats during the winter months.  The history and 
examination were negative for asthma, shortness of breath, 
chest pain or pressure, and chronic cough.  The veteran 
served in the Southwest Asia theater of operations from 
December 4, 1990, to May 3, 1991.  On July 26, 1991, the 
veteran was seen complaining of tightness in the chest 
causing breathing difficulties.  He stated that he had had a 
sore throat and congestion for the previous five days.  
Examination of the chest was positive for noisy breath sounds 
over the "mainstem bronchus."  The diagnosis was 
bronchitis, and medication was prescribed.  On July 31, 1991, 
the veteran was seen again complaining of throat pain and 
difficulty breathing for the previous ten days.  It was noted 
that he was still on medication but that he had difficulty 
breathing while running.  It was observed that his breathing 
was shallow and that bilateral breath sounds produced 
crackling sounds in both lungs.  Again, bronchitis was 
diagnosed, and he was instructed to continue his medications.  
The veteran did not undergo a separation examination.  

In June 1993, the veteran underwent a tonsillectomy at 
University Hospital.  In October 1993, the veteran was seen 
in the emergency room of University Hospital complaining of 
breathing problems.  He stated that he had had shortness of 
breath and wheezing for the previous two weeks, which was 
worse with smoking and worse the previous two days.  He noted 
that he had quit tobacco two weeks earlier.  Examination of 
the lungs revealed inspiratory and expiratory wheezes.  An X-
ray study showed minimal scarring at the left lung base.  
Following two doses with a hand-held nebulizer, the veteran 
continued to wheeze.  Following a third dose, however, 
wheezing was detected only on forced expirations.  The 
diagnoses were bronchitis and reactive airway disease.  The 
veteran was instructed to use his inhaler every four hours 
and to quit smoking.  

In November 1993, the veteran was seen by William Charles 
Sherrill, Jr., M.D.  Dr. Sherrill noted that the veteran was 
referred to him for evaluation of shortness of breath.  The 
veteran reported that he had had no problems until one month 
earlier when he noticed increased episodes of shortness of 
breath.  The veteran had described symptoms of chest 
tightness in the upper chest regions without any actual cough 
or wheezing.  Dr. Sherrill pointed out that the symptoms were 
exacerbated by activity.  It was also noted that the veteran 
had a five-year history of "off and on" smoking as well as 
a six-month stint in the Persian Gulf working as a combat 
engineer.  Dr. Sherrill indicated that the veteran was in an 
area where oil fields were burning.  The examination revealed 
intermittent inspiratory wheezing or rhonchi in the right 
base and to a lesser degree on the left side.  There was some 
hyperinflation.  It was reported that pulmonary function 
studies revealed mild obstructive airway disease.  
Methacholine challenge tests demonstrated hyperreactivity of 
his airways consistent with asthma.  In letters dated in 
January and May 1994, Dr. Sherrill stated that the question 
had been posed as to whether the veteran's symptoms could 
have been related to his Persian Gulf exposure; however, he 
noted that it was more appropriate to have him evaluated in 
the VA system by individuals who saw Persian Gulf veterans on 
a regular basis.  In the January 1994 letter, Dr. Sherrill 
noted the veteran's history of cigarette use and Persian Gulf 
service and stated, "Certainly both of these environmental 
conditions can contribute to chronic pulmonary disease."

In May 1994, the veteran underwent a VA Persian Gulf Registry 
examination.  It was noted that the veteran was in areas 
where there was burning oil and smoke in the Persian Gulf.  
The veteran stated that he had smoked off and on for five 
years before stopping in October 1993.  The examination 
revealed wheezing on forced expiration.  The diagnosis was 
that of asthma.  

In June 1994, the veteran had a follow-up VA appointment.  He 
reported that he was in good health until his return from 
Desert Storm, at which time he allegedly developed 
respiratory symptoms.  He stated that his private 
pulmonologist told him that his asthma was due to his 
environmental exposure.  The VA physician noted that the 
veteran was doing well with his medication.  The assessment 
was that of asthma.  The veteran has been seen fairly 
regularly as a VA outpatient for his asthma up to the present 
time.

In December 1994, the veteran filed this claim for service 
connection.  He noted that his respiratory problems started 
in October 1993.  

A VA examination was conducted in January 1995-this 
examination was conducted as part of the Persian Gulf 
Registry.  The veteran reported that he had had no 
respiratory problems until late 1993 when he developed 
shortness of breath when running.  Examination of the 
respiratory system revealed a slight increase in anterior-
posterior diameter.  There was some increase in the 
expiratory phase.  The examiner reported that, with 
medication, the veteran could do almost anything he wanted.  
Pulmonary function tests showed mild obstruction, and a chest 
X-ray study was essentially normal.  The diagnosis was that 
of mild asthma.  

In July 1995, the veteran was again seen in the emergency 
room of University Hospital due to shortness of breath and 
wheezing.  Following two doses of medication with a 
nebulizer, the veteran's breathing improved.  The diagnoses 
were reactive airway disease with bronchospasm and 
bronchitis. 

In June 1996, the veteran was seen again at University 
Hospital for an exacerbation of his asthma.  He improved 
following nebulizer treatment.

In an October 1996 statement, the veteran's parents indicated 
that, since returning from the Persian Gulf, he had had on-
going throat and respiratory ailments.

Several lay statements were received in November 1996 from 
friends and co-workers of the veteran.  They all noted that 
the veteran had become short of breath and fatigued during 
1993.  Robert Wilber indicated that he had lived with the 
veteran at one time and that, when they played softball in 
1992 and 1993, the veteran had to sit down because he had 
trouble breathing.

Medical records from William G. Katibah, M.D., show treatment 
of the veteran from November 1997 to June 1998 for bronchitis 
and sinusitis.  

In December 1997, the veteran and his father testified at a 
Board videoconference hearing.  The veteran stated that he 
had had problems with coughing, shortness of breath and 
wheezing ever since he got out of the service.  Initially, he 
stated, he used over-the-counter medications.  They both 
testified that the over-the-counter medications gradually 
stopped working to the point that, in October 1993, he had to 
go to the emergency room due to his shortness of breath.  

In November 1998, another VA examination was conducted.  The 
examiner reviewed the veteran's medical history noting that 
he was on standard medications to treat asthma and chronic 
obstructive-type problems.  At the time of the examination, 
he was not acutely ill.  The veteran reported that he did not 
have a chronic cough but that he did cough or spit up 
material in the morning to clear his lungs.  He stated that 
he would awaken during the night short of breath.  
Reportedly, the veteran was not ordinarily dyspneic on 
ordinary exertion.  Extra effort, however, such as running, 
pushing or lifting hard, caused shortness of breath.  The 
examination revealed normal breath sounds on the right side 
of the chest posteriorly and laterally, with distant breath 
sounds on the left side posteriorly.  Pulmonary function 
tests, pre-medication, revealed mild obstruction and low 
vital capacity, possibly from a concomitant restrictive 
defect.  Post-medication testing showed mild restriction.  
Chest X-rays revealed no active disease.  The examiner noted 
that the veteran's condition was consistent with reactive 
airway disease, such as bronchial asthma.  He opined that it 
was not likely that the veteran had had enough bronchitis for 
bronchitis to be the cause of the asthma.  He noted that the 
veteran's respiratory disability was chronic in that he was 
symptomatic on a daily basis.  The examiner determined that 
the date of onset of the asthma was in 1993 and that the 
etiology was not certain-he was not allergic and his chronic 
rhinitis would not cause the asthma.  The examiner opined 
that it was not likely that the veteran's respiratory 
disability was caused by his active duty in the Persian Gulf.  
The diagnosis was that of bronchial asthma.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The question of a relationship between the veteran's 
respiratory disorder and his exposure to environmental agents 
in the Southwest Asia theater of operations has been raised 
by physicians.  When a veteran submits a well-grounded claim, 
VA must assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied that 
all available relevant evidence has been obtained regarding 
the veteran's claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Continuity of 
symptomatology, however, is required where a condition noted 
during service is not shown to be chronic.  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  "Objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to a 
physician, and other, non-medical indicators that are capable 
of independent verification.  To fulfill the requirement of 
chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

The veteran has claimed benefits pursuant to 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  The Board concedes that the 
veteran suffers from a chronic respiratory illness.  Although 
he has the requisite Persian Gulf service to qualify for 
consideration on that basis, the veteran is not entitled to 
compensation based on undiagnosed illness.  As stated above, 
this provision applies only where there are objective 
indications of a chronic disability due to signs and symptoms 
of an illness, or combination of illnesses, and there is no 
known clinical diagnosis.  In this regard, the Board observes 
that the veteran's respiratory symptoms have been attributed 
to his diagnosed asthma.  Asthma, obviously, does not fall 
into the category of undiagnosed illness.  Inasmuch as there 
is a known clinical diagnosis, the provisions of 38 C.F.R. § 
3.317 do not apply, and a recovery under the section is 
precluded.

The Board notes that only two health professionals have 
discussed the veteran's Persian Gulf service as a potential 
etiology of his asthma.  Dr. Sherrill stated that both the 
veteran's smoking and Persian Gulf service could contribute 
to chronic pulmonary disease.  The November 1998 VA examiner, 
however, found that it was unlikely that the veteran's asthma 
was caused by his active duty in the Persian Gulf.  The Board 
finds the VA examiner's opinion more persuasive.  Dr. 
Sherrill, while raising the possibility of a Persian Gulf 
etiology, was much more cautious or equivocal in his 
statement.  Indeed, Dr. Sherrill recommended that it was more 
appropriate for the veteran to be evaluated in the VA system 
by individuals who saw Persian Gulf veterans on a regular 
basis.  The VA examiner stated unequivocally that it was 
unlikely that the veteran's asthma was cause by his service 
in the Persian Gulf.  

Furthermore, although the veteran was treated in July 1991 
for bronchitis, there is no medical evidence attributing his 
current respiratory disability to his bronchitis, or any 
other incident, in service.  

Regarding the lay evidence that the veteran suffered from 
respiratory difficulties ever since his return from the 
Persian Gulf, the Board finds that the statements are not 
supported by the medical evidence.  The veteran first sought 
treatment after service in October 1993.  At that time, the 
veteran reported symptoms of only two weeks' duration.  
Indeed, in his claim, the veteran reported that his 
respiratory symptoms began in October 1993.  Similarly, Dr. 
Sherrill's November 1993 report indicates no prior history of 
chronic respiratory disability.  At the January 1995 VA 
examination, the veteran specifically stated that he had had 
no problems with his breathing until late 1993.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a respiratory disorder, claimed as 
asthma and bronchitis.

In sum, the Board finds that, as the veteran's chronic 
respiratory symptoms have been attributed to a diagnosed 
illness, asthma, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.  Furthermore, although 
Dr. Sherrill raised the possibility that the veteran's 
Persian Gulf service could have contributed to his 
respiratory disease, the preponderance of the medical 
evidence is against such a finding.  38 C.F.R. § 3.303(d).  
Finally, there is no credible evidence of chronic disability 
in service or for nearly two years thereafter and no 
attribution of current disability to service.  38 C.F.R. 
§ 3.303(a), (b), (d). 


ORDER

Service connection for a respiratory disorder, claimed as 
asthma and bronchitis, is denied.


REMAND

In the May 1998 Remand, the Board instructed the RO to 
"determine whether the veteran filed a timely appeal with 
respect to the claims for service connection for joint aches, 
memory loss, fatigue, and sweating."  In a December 1998 
memorandum to the file, the RO determined that the appeals 
were not timely filed.  As the veteran's representative 
points out, neither the veteran nor his representative was 
ever notified of that determination and they were not 
provided an opportunity to present argument or to appeal the 
determination.  Thus, the case must again be remanded for 
broader compliance with the Board's Remand, as well as the 
Court's decision in Marsh v. West, 11 Vet. App. 468 (1998).  
See also Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board finds that the claims 
must be REMANDED for the following action:

The RO should again determine whether the 
veteran filed a timely appeal with 
respect to the claims of service 
connection for joint aches, memory loss, 
fatigue and sweating.  The veteran and 
his accredited representative should be 
notified of the determination and of his 
appellate rights.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, only if appropriate.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WILLIAM R. HARRYMAN
	Acting Member, Board of Veterans' Appeals


 

